ON MOTION ROE EEHEAEING.
Russell, C. J.
In the motion for rehearing it is stated that the decision as rendered leaves open and unsettled certain questions upon which the bank as trustee should be instructed for its future guidance and protection. After a careful consideration of this motion, we have concluded that our decision is a sufficient treatment of the case as presented. Upon the trial of the case the parties will have an opportunity to amend, and can then invoke the court’s judgment upon any additional question as to which an issue may be properly made and which has not been adjudicated in the foregoing decision. This court could not undertake to determine an issue not made by the present record, merely to prevent possible litigation which may arise upon some future contention. So, in all the circumstances, we have deemed it proper to deny the motion for a rehearing, without further deliverance than that which is stated in the decision heretofore rendered. Rehearing denied.